THEATCORNEY                   GENERAL
                            OF   TEXAS




HonorableMcrtimsrBroun,              opinion Isa.O-2048
Executive Secretary                  Re: fffect of .a villwhich devises
Teacher Retirement System                all of deceased's property of
Austin, Texas                            all kinds to a third party up-
                                         on the payment of the nCCulml-
                                         lnted contributions under the
                                         Tescher Retiremnt SJrstemto
                                         the person nsnmxlIn the System
Dear Sir:                                by the deceased to collect
                                         such ccmtrlbutione.

          Uetne.inrecelpt  of you~letter ofMarch 5,19@,   invhichyou
r~uastanoplnicnofthis     departmantes tothwmmer    of paymantofthe
scclllailst~ccmtrlbutiw8 fnthe umepresentedinyonr    latteras follow:

         Yh JEUUR~ 26, ig40, M~S. zylpae K%O~~MJSO ma,
    s.mnhr   of theTeacherRetiremnt6y8tem~died.       Ona
    form held in this office end deted April 19, 1938, she
    had dtalgrafdl her dnapfikr, Virginia Meney Kiolbesao,
    a mlnc~, to receive the return of her ficwmnlatea con-
    tributions in case of her death befcre retlrenmt.   At-
    tached hereto ~ouwill find an exact copy of this deslg-
    natlm of beneficiary form.

         71e are also enclosing  a corn of a certified   copy
    of~e vill thet was executed by Nrs. Zylpba Kiolbaoso
    Heale lnJammryoflg40.       Pouwillnotein      tblsrill
    she stetes that *all~propzrty of rhats~        Wad, reel,
    per~o~8lorniedof~wbl~b      I smy dle~~ssesaed' i8 be-
    ~thedtOberf&hertmdlUOther,~dhe~~i8
    appobrbdesee~t0r   oftbeestatevitheut     ha.      We have
    in this office letters testamentary of his appointment
    as executor.

          "Inviewqf the feCt8 in this ~pertlculm ease, what
     steps shoulabe takenbyt&eTeacherRetiremwtSystem
     tc settle this case?

         "1. Should themmeybe      paid to the executor for
    themtherandfatherZ
                                                                                 -      .




&xmreb~&wtimer             &own,   page2     (o-2048)



              9. Should the aoaey b8 paid to the executor for
the &nor      dau@itert

          “3.sblld thu w4luy b8 pill lllreo%4   totlm fethur
and iwther bemuse of the faut thet the *rimmSuted cmtribu-
ticas of a deceased msmbsr aennot ba oodddmed   liabb for the
debts of the estate (if uu interpret the law .wrreotly)?

          “4. Should thmncney be .psid directly to thu dau@er
ii her disabilltiea -fnmrbeea z-amved or to the CouatyClerk
if there is no lsgbl ~gmmdian appuiuted~~andif her disabllitles
hsvenotbeenrenlbmdl     (The amunttoba    refunded is less than
$25lLeo).

              “5.Should     the Tmeher       BetQyswnt    System py ths
money    to
         the    executor     and   leavethemtter         antirely inhis
hSll&!S?"




              %  8in8werto this qwStim,   ii the dste of the
        viUi8   subsaquenttotha &k     &~thadeaig&&I3     of
        thewmb8r18 bsneffciary, I thlnkycm sbouldrCaulre
        anadJudioation of the rlghts d the &mie~eeIn the
        will end the beneficiery aaaad-‘bgthe .mYmberwcr8
        psylng the eccumclaW ccatributi8                ix any perscm.”

          This depwtmantdoesnotagreewithtbe                    conclusionreaohedby
Hr.Willf.ford inanswer to this questiun,anbto                 this extent his opinion
is hereby expressly cverrnld.
Ii~~Sbk?Mort%IBsr Browqpege      3 (O-348)



          Our opti*    Eo. O-129 contained the~folloving statement:

             "As to such appointee the title to such residue
     doesnotve8tsbaolutelymrtiltha            deathofthemern-
     bsr. If such en eppointnunt la ,wde, hcntever,an6 it
     3.8,not 8ubsepruentlyrevoked by the membur, it uoula
     entit%~th uppointee to receive such re85due of the
     ~~'S-b~~fit~           for the reasmthat    thi~Act8p@~if-
     ical3.y'a0 prwi&s.        In ~this respact the stbrte~ is
     similar      to the provisions uswlly contained in ordhary
     life imnuamce policies, vhich authorize the insured to
     appoint, in uriting, e substitute beneficiary. Such an
     appointment, 8s provided for in this Act, it is believed,
     wy be recalLed or revoked by the member .”

           Inlineaith     the abovequoted opinionwe feelthatthe     aame
ruleof &wwonlaepplyhere         asvouldepp~toan      insurancepolicywhich
named e third ~prty 88 beneficiary    thereunder, and in which case t&me
~813a will contqin*g the 88ms prwi8ionas~q+3.nedherein          subsew3ntly
executed.      ,,.~:;_ ~,                ,.,. -'~';
               S.F
           It itt'~k
                   %ull est8bliehed &.lerof'i& in this Ststu t&t the
proceeds of an insurance policywhi~namme-thir&gaty,ao           beneflclary
is nut b prt of the estste uP which a perem. dies possessed of. ,The
Court of Civil Appeals of Texas, in the case of White, et al. v. White,
32 8.w. 48, St&&     US fOti:

          "A8i&~fYom thi6, it is vail 8ettled4amtaldfel%~~en
     insurence policynews   e benefbiury, whc survfvus the in-
    sured,andubohus     an insurable~interest,the proceeds of
    the policy form no psrt of his estate, end neither his
    executor nor &Is cruditor"h?lve any 'clJ!lt78qon     such pro-
     O%St¶S. l3 Am. & m.   Eao.  Iar, p.,@2;,B'hLl%ins    V. Thoap-
    son~51Tex.    7. Asthewaeycollecte~byvbtueofthe
     certKb&e    const%tuted no -pwt of the cr-kateof S. J.
    whfta, sr., it,WW not SUb$eCt    t0 wdminf8fra~tiw~~    Snd it
    'me ~parfortheprol&e           courttoordersnadditimal
    inventory to bs mrde byMrs.White,       and require   bar to..give
    btma."

          Th8 semarule of lmrwas recognisedby tbcSuprew    CourtofTaxm3
in the case of InternationalTrevelers* Ass%. v. Battis, 35 6X. (24
1040. %ieccurtatstedesfollwRs:

          "In our opinicsi,thure Is e) cleur ~di8ttnct+m In
     thwarthaylfies k&uean~policies of ~iasurame~ble
     toe de8ignakdbeneficiary8ndtho8erm~         payable to
     the 'a8ministratcr or executor' of the insured as yB8
Honorebl8krtimer    &wwn,   page $(0-2&8)



     dQm inthh.hstmlciE.     'Iha~prweedf~obthspoli01es
     cfth8l&terolssrbscc4~~aafoftheestateofths
     tameed .8this damth. nutaur      v. uillm   (Tux. civ.
     App.) 66 S.W. 860 (writ refused); rolumm 4, Coolaj'r
     Briefs csltlwsawcf   Insw8nee ; p. 3743.”

         In ltnu v-itlrat      w .%eeu mous4    ,uwmd, it is the opiaicm
of tM.s~~~thut            .ln ale msswhere the uw5eluted lx&ribut~
sre desi~td     in.the !PeRChM RctlrepaptSystemtokpeidtcatM.rd
~parto t&2 88~8honldba    8opufdregndless    of the fact t&at in a subse-
q~twilltb       deceesed ldtsll   ofkerprcperty; bctkresland     persmsl,
to sm       else. ?5eqtxst*~hereWoUlCbemeh~mcre         difficult if the Will
,whteh bed be&n epcFlted’8ubs8!qwnt’to   ee   OrQiwl   desiga8ticn la the
T~chcrBctircPnt~~~~hrrd,provfded.s~K~oally~~~~;:a~~
cc8ltr~butiw8 sholiwkppeidto     sm      other than the~psrson desisted
in thc'form ril&vlth ~an?~Te8ckr Rettreamtsystum.      ~xwever, this 18 not
the CUM. l5u~devhn~hsrc~ws                  of~the prcperty~belcingingtethe
                                only of .e~l!l.
&cmsed.    T%erefcre In this sese~we feel~that~the~ccrrect~pmcedure is to
*y~tiwmopey~to   thcperscm desiepated io~the Teacher Retircmmt SyeW      and
not to thendevisee-In the will.

          In ytmr lettur~oa wre   also ccnetith        tbmethod~cf   pay-
-t. of the sccwulated wntrtbutbm8     tothe purseaxtwshos~the~mw~ I8
entitled. In om~ oplnicn no. o-2009-w maud t&t thesQeuwAutud ccQ+xi-
b&l-    w-not    mlb$wt tm-ticn.              In opblicn Bo. o-1439 this de-
partmentEaPYliderd~qacsticP.rbBayarnfoi~toa                &or under the
!kacher Retfxement System~umd statud 8s folloU8:
HcuorablcMortiPrerBrown,page5(0-2048)



          Pomare~tkeref~e~~~dvised t%t In this uese the mc%ey should
ba~dtotAwdmw@ter        KherdisaMlities~vebaanremved,        or to the
Comfy Clark if her disabilities have not been removed, and K there lx48
baenno legalgmrdisnappointed     for her.

                                        Yonre very-truly




                                        8s /s/ Blur    Qoldkrg
                                               Silly   Qoldberg
                                                 Assi6tant


BG:JkpC



/El/Qerclld'c.mm
AllDRiIXOLAEIULLOFTES6